EXHIBIT 10.42




SECOND AMENDMENT TO THE RARE HOSPITALITY
INTERNATIONAL, INC. DEFERRED COMPENSATION PLAN
(AS AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 1, 2009)
WHEREAS, Darden Restaurants, Inc. (the “Company”) maintains the RARE Hospitality
International, Inc. Deferred Compensation Plan (As Amended and Restated
Effective as of January 1, 2009) (the “Plan”); and
WHEREAS, separate from the Grandfather Rule described below, it is now
considered desirable to amend the Plan to (i) clarify the process for approving
a participant-requested change to the timing of a distribution payment and (ii)
permit assignment of Plan benefits pursuant to a qualified domestic relations
order;
WHEREAS, the Tax Cuts and Jobs Act (P.L. 115-97) changed the rules for
determining which employees are subject to the $1 million deduction limitation
under Section 162(m) of the Internal Revenue Code (the “Code”);
WHEREAS, these changes do not apply to compensation payable under a written
binding contract in effect as of November 2, 2017, provided it is not materially
modified hereafter (the “Grandfather Rule”);
WHEREAS, it has been determined that it is in the Company’s best interest to
administer the Plan so that amounts accrued hereunder with respect to
Participants who were determined to be executive officers as of November 2, 2017
(the “Covered Executives”) shall be exempt from the changes to Code Section
162(m) under the Tax Cuts and Jobs Act to the maximum extent permitted under the
Grandfather Rule; and





--------------------------------------------------------------------------------




WHEREAS, it has further been determined that no amendments or modifications
shall be permitted with respect to amounts payable under the Plan to Covered
Executives that constitute a material modification for purposes of the
Grandfather Rule;
NOW, THEREFORE, by virtue of the power reserved to the Company by Section 9.1 of
the Plan, and in exercise of the authority delegated to the Darden Restaurants,
Inc. Benefit Plans Committee (the “BPC”) by resolution of the Compensation
Committee of the Board of Directors of the Company, the Plan is hereby amended
in the following particulars, effective as of the dates indicated below:


1.Effective June 1, 2019, by inserting the phrase “or its delegate” immediately
following the word “Committee” where such word appears in the last sentence of
Subsection 5.2(b)(4) of the Plan.
2.    Effective June 1, 2019, by substituting the following for Section 10.5 of
the Plan:
“Section 10.5    Assignment of Benefits.
The interests of persons entitled to benefits under the Plan are not subject to
their debts or other obligations and, except as may be required by the tax
withholding provisions of the Code or any state’s income tax act, may not be
voluntarily or involuntarily sold, transferred, alienated, assigned, or
encumbered. This Section 10.5 shall also apply to the creation, assignment or
recognition of a right to any benefit payable pursuant to a domestic relations
order, unless such order meets the requirements of Code Section 414(p)(1)(B), as
determined by the Benefit Plans Committee or its delegate.”
3.    Effective as of November 2, 2017, by adding the following new Section 10.9
to the end of the Plan immediately following Section 10.8 thereof:


“Section 10.9    Section 162(m) Grandfathering.


It is intended that amounts accrued under the Plan with respect to Participants
who were executive officers (as defined by SEC Rule 3b-7) as of November 2, 2017
(the ‘Covered Executives’) shall be ‘grandfathered’ from the changes to Code
Section 162(m) to the maximum extent permitted under Section 13601(e)(2) of the
Tax Cuts and Jobs Act (P.L. 115-97), and that the Plan shall be administered
consistent with this intention so that amounts payable to these officers after
termination of employment will be deductible by the Company or its subsidiaries.
The Committee may establish





--------------------------------------------------------------------------------




rules in its sole discretion in order to prohibit any modifications with respect
to ‘grandfathered’ amounts for Covered Executives that it determines will or may
be material modifications under Section 13601(e)(2) of the Tax Cuts and Jobs
Act, which may include restricting or prohibiting the exercise of rights that
might otherwise be permitted under the Plan. No amendment to the Plan after the
date hereof shall apply to amounts accrued under the Plan that are intended to
be ‘grandfathered’ under Section 13601(e)(2) of the Tax Cuts and Jobs Act unless
it explicitly provides otherwise. Notwithstanding any other provision in the
Plan, any action that would result in a loss of grandfathering under Section
13601(e)(2) shall be void ab initio.”
  
* * * * *
IN WITNESS WHEREOF, the Benefit Plans Committee, duly authorized by the
Compensation Committee to amend or modify the Plan, has caused this amendment to
be executed by a majority of its members.


   
Date
   
Julie Griffin
   
Date
   
Anthony Morrow
   
Date
   
Jennifer Pierce
   
Date
   
Pam Price
   
Date
   
Scott St. John
   
Date
   
William R. White III





DM_US 160092850-2.041674.0015



